TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00180-CV



                                         D. H., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
           NO. 20-FL-382, THE HONORABLE CHRIS SCHNEIDER, JUDGE PRESIDING



                            MEMORANDUM OPINION

               Following a jury trial, the district court terminated the parental rights of D.H.

(Father) to his child, C.H. (Daughter), born March 23, 2017. In a single issue on appeal, D.H.

asserts that the district court erred by failing to adequately address juror misconduct, specifically

a juror who appeared to be sleeping during trial. We will affirm the order of termination.


                                        BACKGROUND 1

               The case began in July 2020 when the Department of Family and Protective

Services (the Department) received a report alleging neglectful supervision of Daughter by

Father, who was reportedly using illegal drugs while caring for Daughter and had committed acts

of domestic violence against Daughter’s mother, C.N. (Mother), whose parental rights to

       1  Because the parties are familiar with the facts of the case, bring no challenge to the
sufficiency of the evidence supporting the termination order, and present only a single issue on
appeal involving a purely legal question, we provide only a brief recitation of the facts here. See
Tex. R. App. P. 47.1.
Daughter the Department also sought to terminate. At trial, the jury heard evidence regarding

Father’s past drug use, his continued drug use and his missing 36 of 40 drug tests while the case

was ongoing, his acts of domestic violence committed against Mother, his unstable living

situation, and his failure to comply with several requirements of his court-ordered service plan.

The jury also heard evidence that Daughter had been placed in a “loving home” with a relative

and was doing well in the relative’s care. The relative testified that she wanted to adopt

Daughter, and multiple witnesses testified that termination of Father’s parental rights and

adoption of Daughter by the relative was in Daughter’s best interest.

               At the conclusion of trial, the jury found that the parental rights of Mother and

Father to Daughter should be terminated. Regarding Mother, the jury found that termination of

Mother’s parental rights was in the best interest of Daughter and that Mother had executed an

unrevoked or irrevocable affidavit of relinquishment of parental rights. See Tex. Fam. Code

§ 161.001(b)(1)(K), (2). Regarding Father, the jury found that termination of Father’s parental

rights was in the best interest of Daughter and that Father had: (1) knowingly placed or

knowingly allowed the child to remain in conditions or surroundings which endanger the

physical or emotional well-being of the child; (2) engaged in conduct or knowingly placed the

child with persons who engaged in conduct which endangers the physical or emotional

well-being of the child; and (3) failed to comply with the provisions of a court order that

specifically established the actions necessary for Father to obtain the return of the child. See id.

§ 161.001(b)(1)(D), (E), (O), (2). The district court rendered judgment in accordance with the

jury’s verdict. This appeal by Father followed.




                                                  2
                                          DISCUSSION

               In his sole issue on appeal, Father asserts that the district court erred by failing to

adequately address juror misconduct, specifically a juror who was apparently sleeping during

trial. On the second day of trial, in a hearing outside the presence of the jury that was attended

by counsel for both Father and the Department, the guardian ad litem for the child informed the

district court that there was a juror who had “spent a substantial amount of time like sleeping,

nodding off.” The guardian ad litem told the court that “it happened yesterday” and was

continuing that day. She then identified the juror. The court brought the matter to the bailiff’s

attention, who told the court that the juror in question had made a comment during the first break

that morning that “she was having a hard time” “staying awake.” The court told the bailiff to

“keep a closer eye on her,” and the bailiff agreed to do so. Counsel for Father then remarked that

“if they have to,” they could use the alternate juror. The bailiff suggested that the juror in

question be allowed to “stand up for a minute” “if they’re having problems focusing,” and the

district court agreed to this procedure. The guardian ad litem then asked, “But if it happens

again, what should we do?” The district court responded, “Well, if it happens again we may

have to consider using the alternate when we get to that point.” Counsel for Father did not move

for a mistrial or otherwise object to continuing with the juror. There was no further discussion of

the matter during trial, and the record reflects that the alternate juror was released from service

before the jury began deliberating. Thus, the juror in question participated in the deliberations.

Counsel for Father did not file a motion for new trial complaining of the matter.

               For the first time on appeal, Father argues that the district court committed

reversible error by failing to “determine the amount and nature of the testimony that was slept



                                                 3
through” by the juror. Father claims that the juror “likely missed significant testimony” and that

“harm to Appellant likely occurred and likely resulted in an improper judgment.”

               A juror sleeping during trial constitutes juror misconduct. See Menard v. State,

193 S.W.3d 55, 59–60 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d); Melendez v. Exxon

Corp., 998 S.W.2d 266, 279 (Tex. App.—Houston [14th Dist.] 1999, no pet.). “‘If sleep by a

juror makes it impossible for that juror to perform his or her duties or would otherwise deny the

defendant a fair trial, the sleeping juror should be removed from the jury.’” Menard, 193 S.W.3d

at 60 (quoting United States v. Freitag, 230 F.3d 1019, 1023 (7th Cir. 2000)). “‘However, a

court is not invariably required to remove sleeping jurors, and a court has considerable discretion

in deciding how to handle a sleeping juror.’” Id.

               To preserve for appellate review a complaint regarding a trial court’s handling of

a sleeping juror, the complaining party must timely object to the trial court’s procedure. See

Tex. R. App. P. 33.1(a)(1); Menard, 193 S.W.3d at 59; Melendez, 998 S.W.2d at 279; Alamo

Carriage Serv., Inc. v. City of San Antonio, 768 S.W.2d 937, 943 (Tex. App.—San Antonio

1989, no writ); see also Freitag, 230 F.3d at 1023. Additionally, the filing of a motion for new

trial is a prerequisite to raising a complaint on appeal of juror misconduct. See Tex. R. Civ. P.

324(b)(1); Welsh v. Welsh, 905 S.W.2d 615, 618 (Tex. App.—Houston [14th Dist.] 1995, writ

denied); see also In re R.A.B., No. 12-16-00017-CV, 2016 WL 2941333, at *1 (Tex. App.—

Tyler May 18, 2016, no pet.) (mem. op.).

               In this case, when the sleeping juror was brought to the district court’s attention

by the guardian ad litem, Father did not move for a mistrial, request questioning of the juror to

determine the extent to which the juror had been sleeping or the portions of testimony that the



                                                4
juror might have missed, 2 or object to the district court’s decision not to remove that juror and

replace her with the alternate. Additionally, Father failed to file a motion for new trial or other

post-judgment motion complaining of the matter. Accordingly, we conclude that Father failed to

preserve this complaint for appellate review.        See Tex. R. App. P. 33.1(a)(1); Menard,

193 S.W.3d at 59; Melendez, 998 S.W.2d at 279; Alamo Carriage Serv., 768 S.W.2d at 943.

               We overrule Father’s sole issue on appeal.



                                         CONCLUSION

               We affirm the district court’s order of termination.




                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Affirmed

Filed: August 30, 2022




       2    To the extent that Father is arguing that the district court had a duty to sua sponte
determine the extent to which the juror was sleeping, we are aware of no authority requiring a
trial court to do so. In fact, our sister court, in an unpublished opinion, declined to hold that any
such duty exists. See Harleston v. State, No. 01-09-00481-CV, 2010 WL 2873590, at *2 (Tex.
App.—Houston [1st Dist.] July 22, 2010, pet. ref’d) (mem. op).
                                                 5